United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Bernard L. Humbles, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1550
Issued: February 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 20111 appellant, through his representative, filed a timely appeal from a
December 16, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for a hearing. As more than 180 days2 elapsed from between the issuance of
the last merit decision of September 3, 2010 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of this case pursuant to the Federal Employees’ Compensation
Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.

1

Appellant’s request for appeal was postmarked on June 10, 2011 and received by the Board on June 17, 2011.

2

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing.
On appeal, appellant asserts that OWCP should have relied on the impairment rating
provided by his attending physician and not on the percentage of impairment determined by an
OWCP medical adviser.
FACTUAL HISTORY
OWCP accepted that on September 11, 2007 appellant, then a 48-year-old housekeeping
aid, sustained a left shoulder sprain and left supraspinatus tear.4 On April 17, 2009 he underwent
arthroscopic subacromial decompression, biceps tenodesis, rotator cuff repair and distal clavicle
resection. OWCP approved the procedure. Appellant returned to light duty in May 2009.
Dr. Yechiel Kleen, an attending Board-certified physiatrist, submitted reports from
June 11, 2009 to March 19, 2010 noting appellant’s continued left shoulder pain and restricted
motion. He found that appellant attained maximum medical improvement on April 23, 2010 and
would require permanent work restrictions.
On May 27, 2010 appellant claimed a schedule award. In an April 23, 2010 report,
Dr. Kleen utilized the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, “A.M.A., Guides”). He found an 18 percent
impairment of the left upper extremity due to restricted shoulder motion according to Table 1534, page 475.5 In a June 13, 2010 report, OWCP’s medical adviser opined that the findings by
Dr. Kleen warranted a 10 percent impairment rating of the left upper extremity using the
shoulder regional grid at Table 15-5, page 401-05 of the A.M.A., Guides. The medical adviser
commented that Dr. Kleen did not utilize the three trial measurement methods in assessing range
of motion.
By decision dated September 3, 2010, OWCP granted appellant a schedule award for a 10
percent impairment of the left upper extremity. The period of the award ran from April 23 to
November 27, 2010.
In a letter dated November 1, 2010 and received by OWCP on November 5, 2010,
appellant requested an oral hearing. The employing establishment submitted a position
description for his job as of July 18, 2010. Appellant provided an October 18, 2010 report from
Dr. Kleen addressing range of motion of the left shoulder.
By decision dated December 16, 2010, OWCP denied appellant’s request for an oral
hearing on the grounds that it was not timely filed. It found that his hearing request was dated

4

OWCP initially denied the claim by September 23, 2008 decision. Following additional development, it
accepted the claim on January 26, 2009.
5

Table 15-34, page 475 of the sixth edition of the A.M.A., Guides is entitled “Shoulder Range of Motion.”

2

November 1, 2010,6 more than 30 days after issuance of the September 3, 2010 decision. OWCP
exercised its discretion by considering appellant’s hearing request and further denied it as the
issues involved could be addressed equally well pursuant to a valid request for reconsideration.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA states that a claimant not satisfied with a decision of OWCP
has a right, upon timely request, to a hearing before an OWCP representative.7 Section 10.615
of Title 20 of the Code of Federal Regulations provide that a hearing is a review of an adverse
decision by an OWCP hearing representative. Initially, the claimant can choose between two
formats: An oral hearing or a review of the written record.8
A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark or other carrier’s date marking of
the request.9 OWCP has discretion, however, to grant or deny a request that is made after this
30-day period.10 In such a case, it will determine whether to grant a discretionary hearing and, if
not, will so advise the claimant with reasons.11
ANALYSIS
On September 3, 2010 OWCP issued a schedule award. Appellant had 30 days from the
date of that decision or until October 4, 2010, to make a timely request for a hearing.12 His letter
requesting a review of the written record was dated November 1, 2010. Although the postmark
and envelope are not of record, the letter was dated after October 4, 2010. The Board finds that
the letter requesting a review of the written record was not timely.13
The Board finds that OWCP properly found that appellant was not entitled to a hearing as
a matter of statutory right under section 8124(b)(1) of FECA. Exercising its discretion to grant
an oral hearing, OWCP denied appellant’s request on the grounds that he could equally well
6

In its December 16, 2010 decision, OWCP found that appellant’s November 1, 2010 request for appeal was
postmarked on November 1, 2010. However, the postmark is not in the record as presented to the Board.
7

5 U.S.C. § 8124 (b)(1). See A.B., 58 ECAB 546 (2007); Joe Brewer, 48 ECAB 411 (1997).

8

20 C.F.R. § 10.615.

9

Id. at § 10.616(a).

10

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

11

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

12

The thirtieth day from September 3, 2010 was Sunday October 3, 2010. The Board has held that, in computing
a time period, the date of the event from which the designated period of time begins to run shall not be included
while the last day of the period so computed shall be included unless it is a Saturday, a Sunday or a legal holiday.
John B. Montoya, 43 ECAB 1148 (1992). The next business day after October 3, 2010 was Monday,
October 4, 2010.
13

See Glenda G. Muri, Docket No. 05-437 (issued July 1, 2005).

3

address any issues in his case by requesting reconsideration. Because reconsideration exists as
an alternative appeal right to address the issues raised by OWCP’s September 3, 2010 decision,
the Board finds that OWCP did not abuse its discretion in denying appellant’s untimely request
for an oral hearing.14 On appeal, appellant asserts that OWCP should have relied on the
impairment rating provided by his attending physician and not on the percentage of impairment
offered by an OWCP medical adviser. As stated, the Board does not have jurisdiction over the
schedule award issue on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 16, 2010 is affirmed.
Issued: February 23, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Gerard F. Workinger, 56 ECAB 259 (2005).

4

